DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “operation control executor”, and “operation control selector” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitations labeled (i), (ii), (iii), and (iv) are confusing due to the multiple “or” statements. For example, it is unclear if any of the limitations of (ii) and (iii) are required if the first caveat of (iv), which appears to recite the information could simply be the physical characteristics is true. It also appears the third caveat of (iv) could be true, which would mean that portions of (ii) and (iii) would be untrue. The claim as written creates excessive variables and possible configurations which render the scope of the claims indefinite, thus the metes and bounds of the claim are impossible to ascertain.
Further regarding claim 1, the phrase “any given item” is found multiple times throughout the claim, as well as once in claim 2. This phrase renders the claims indefinite because the phrasing appears to include elements not actually disclosed, i.e. the elements encompassed by “any given item.” Thereby the scope of the claims is rendered unascertainable. It appears the phrasing this phrasing is akin to “or the like,” which is also known to be indefinite phrasing.
Regarding claim 3, the phrasing “a rule of thumb developed by a person” is indefinite for similar reasons to “any given item.” The scope of the claim is unable to be ascertained since there is no clear definition of limited metes and bounds described for “a rule of thumb.” 
Claims 2-5 depend from rejected claim 1 and are thus rejected for being dependent upon a rejected base claim. Accordingly, claims 1-5 will be examined “as best understood.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al. (US 2019/0084151) 
Regarding claim 1, as best understood, Bai teaches a robot control device that controls a robot, the robot control device comprising: 
a machine learning model (see at least [0004]) that receives an input of any given item of situation information selected from among items of situation information (environmental objects are real and derived from sensors or simulated, see at least [0032, 0054]), and outputs an output value that is one of a binary value, a continuous value, and a multidimensional vector value indicating success or failure or a degree of success of an operation of a provided operation control in a situation indicated by the any given item of situation information received (see at least [0061] which teaches each of a binary label of success or a degree of success are output as data, it is noted the claim does not appear to require both due to the “or” statement), the items of situation information being information about the robot or an object in a vicinity of the robot (see at least [0039]) and including: 
(i) physical characteristics including a physical structure and a shape; (ii) a present status of at least one of a position, a posture, or a temperature that is a temporally varying characteristic; (iii) a relative relationship between the physical characteristics or between the present statuses; and (iv) a combination of the physical characteristics, a combination of the present statuses, or a combination of the physical characteristics and the present status (see at least 0036, 0039, 0053, 0054, etc.]);  
an operation control selector that obtains the output value for at least one operation control by providing the machine learning model with the any given item of situation information, when the any given item of situation information is received, and identifies, based on the output value, an operation control to be executed (see at least [0011, 0030, 0066, 0067, 0070, 0073, etc.] which teaches multiple neural network are used for machine learning related to the robotic tasks including grasping objects and determining success of the grasping); and 
an operation control executor that executes the operation control identified by the operation control selector (see at least [0131-0137]), wherein 
the operation control is a control routine for the robot to achieve an operation objective by the robot sensing an object in the vicinity of the robot using a sensor with interaction with another object (see at least [0131-0137] and figures 7-9).
Regarding claim 2, as best understood, Bai teaches the any given item of situation information includes at least any one of an absolute position, a relative position, a posture, a shape, or a type of the object (see at least [0036, 0054] for relative pose and shape, type, etc.).
Regarding claim 3, as best understood, Bai teaches further comprising: a training data generator that generates, as training data for the machine learning model, a data pair in which situation data and success or failure data are paired (see at least [0011, 0012] which teaches training at least the portion of the machine learning model based on both the first loss and the second loss, see also at least [0038, 0039, 0061]), the data pair being generated from at least one of (i) a design specification value, (ii) a result of an operation of the operation control which is performed by an actual robot, (iii) a rule of thumb developed by a person, or (iv) a result of the operation of the operation control which is performed in a physics simulator (see again at least [0011, 0012, 0038, 0039, 0061]).


Allowable Subject Matter
It appears claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However due to the extensive 35 USC 112(b) rejections, further search and consideration may be required upon the submission of amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664